UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ABDUL RAHIM ABDUL RAZAK AL JANKO, )
                                         )
          Plaintiff,                     )
                                         )
         v.                              )   Civil Case No. 10-1702 (RJL)
                                         )
ROBERT M. GATES,                         )
                                         )
DONALD RUMSFELD,                         )
                                         )
PAUL WOLFOWITZ,                          )
                                         )
GORDON ENGLAND,                          )
                                         )
REAR ADM. JAMES M. McGARRAH,             )
                                         )
RICHARD B. MYERS,                        )
                                         )
PETER PACE,                              )
                                         )
MICHAEL GLENN "MIKE" MULLEN,             )
                                         )
GARY SPEER,                              )
                                         )
JAMES T. HILL,                           )
                                         )
BANTZ CRADDOCK,                          )
                                         )
JAMES G. ST AVRIDIS,                     )
                                         )
MAJ. GEN. GEOFFREY D. MILLER,            )
                                         )
BRIG. GEN. JAY HOOD,                              )
                                                  )
REAR ADM. HARRY B. HARRIS, JR.,                   )
                                                  )
MARK H. BUZBY,                                    )
                                                  )
DAVID THOMAS,                                     )
                                                  )
THOMAS H. COPEMAN III,                            )
                                                  )
ADOLPH MCQUEEN,                                   )
                                                  )
BRIG. GEN. NELSON J. CANNON,                      )
                                                  )
COL. MICHAEL BUMGARNER,                           )
                                                  )
COL. WADE DENNIS,                                 )
                                                  )
ESTEBAN RODRIGUEZ,                                )
                                                  )
PAUL RESTER,                                      )
                                                  )
DANIEL MCNEILL,                                   )
                                                  )
FRANK WIERCINSKI,                                 )
                                                  )
DOES 1-100                                        )
                                                  )
             Defendants.                          )

                                      ORDER
                                    [Dkt. ## 13, 14~

      For the reasons set forth above, it is thisl.1--.day ofDecember, 2011 hereby

       ORDERED that Defendant United States' Motion to Dismiss Counts Five

Through Seventeen [Dkt. #13], and Individual Defendants' Motion to Dismiss Counts

One Through Four and Count Eighteen [Dkt. #14], are GRANTED; and it is further




                                           2
ORDERED that the above-captioned case be dismissed with prejudice.

SO ORDERED.




                                         United States District Judge




                                  3